*43SUMMARY ORDER
Plaintiff Bruce Johnson appeals pro se from a judgment of May 2, 2006, entered pursuant to decisions of the District Court granting defendant’s initial and supplemental motions for summary judgment. See Johnson v. State of Conn. Dep’t of Corr., 392 F.Supp.2d 326 (D.Conn.2005) (granting in part and denying in part defendant’s initial motion for summary judgment); Johnson v. State of Conn. Dep’t of Corr., 428 F.Supp.2d 87 (D.Conn.2006) (granting defendant’s supplemental motion for summary judgment on plaintiffs remaining claims).
Plaintiff’s amended complaint alleged discrimination and retaliation on the basis of his race and religion, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Having carefully reviewed all of plaintiffs arguments, we affirm the District Court’s decisions for substantially the same reasons set forth in those decisions.
We have considered all of plaintiffs arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.